Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 5 and 27 are currently under examination. Claims 1-4, 6-26 and 28-37 are withdrawn from consideration as non-elected groups(s) and/or non-elected species. 
Previous Grounds of Rejection
Regarding claims 4 and 34, in the light of the amendments, the rejection under are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Coperet et al. (US 2016/0168283 A1) is withdrawn.
New grounds of rejections are set forth are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al. (Decompos. Organometal. Compounds Refract. Ceram., Metals, Metal Alloys, Proc. Int. Symp. / Decompos. Organometal. Compounds Refract. Ceram., Metals, Metal Alloys, Proc. Int. Symp.Volume and Issue Number: Pages: 119 – 129, Publication Date: 1968, Abstract cited in SciFinder).
Regarding claim 27, Bradley et al. teach chromium (III)(OBu-tert)3 compound as the instant claim (Abstract): 
    PNG
    media_image1.png
    1310
    1184
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 5 is allowable. Claim 27 with the elected species of Cr(OCPh(t-Bu)2)3 would be allowable.
In this case, the Examiner searched the elected Cr(OCPh(t-Bu)2)3. There was no prior art discovered on the particular Cr complex as per applicant elected species. Therefore, the search of the species has been extended to the non-elected species such as Cr(III)(OBu-tert)3 the discussion above.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 11/09/2020 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN

Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1732